 Case 5:20-cr-00036-H-BQ Document 29 Filed 05/29/20              Page 1 of 3 PageID 60



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCKDTVISION

LINITED STATES OF AMERICA,

        Plaintiff,

                                                         No. 5:20-CR-036-H

BRANDON ROBERT MATTESON,

        Defendant


      ORDER ACCEPTING R.EPORT AND R.ECOMMENDATION AND ORDER
              REFERRING THE ISSI,JE OF DETENTION TO TIIE
                 I,]NITED STATES MAGISTRATE JUDGE

        Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent   of

the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of service in accordance with 28 U.S.C. $ 636(b)(1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea ofguilty, and Brandon Robert Matteson is hereby adjudged guilty ofPossession      of

Child Pomography Involving a Prepubescent Minor in violation of 18 U.S.C.

0g   2252A(aX5)(B) and2252A@)(2). Sentence will be imposed in accordance with the

Court's scheduling order. The Court now refers the issue of mandatory detention pending

sentencing to the Honorable Magistrate Judge Bryant.

1.       Background

         The Indictment charges violations of 18 U.S.C. $$ 2252A(a)(5)(B) and2252A@)(2),

that is Possession of Child Pomography Involving a Prepubescent Minor. On May        ll,
Maueson pled guilty to the charges. The Honorable Magistrate Judge Bryant recommended
 Case 5:20-cr-00036-H-BQ Document 29 Filed 05/29/20                            Page 2 of 3 PageID 61



that the plea be accepted. Having accepted that recommendation, Matteson has now been

adjudged guilty of Possession of Child Pomography Involving a Prepubescent Minor.

2.        Legal Stanilard Governing Mandatory Detentior

          Title   18   United States Code, Section 31a3@)(2) mandates detention after a guilty

plea if the offense of conviction is among those listed in 18 U.S.C. g 3142(0(IXA)-(C).

Section 3142(f)(1)(A) details three categodes of          crime-a crime of violence, a violation of

Section 1591, or an offense listed in Seaion 2332b(g)(5)(B). Here, Possession of Child

Pomography Involving a Prepubescent Minor is a crime of violence.

          A crime ofviolence is defined, among other things,           as a   felony under Chapters 77,

1094, 110, or 117 of Title 18.        18   U.S.C. $ 3156(a)(   ).   Chapter 110 includes the statutes of

conviction at issue in this case-l8 U.S.C. $$ 2252A(a)(5)@) and2252A@)(2). Indeed,

Fifth Circuit precedent provides that possession of child pomography is a crime ofviolence.

United Statesv. Fitzpdtick,      MF.   App'x 653 (5th Cn.2002).

          Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detained unless

"(A)(i)   the   judicial officer finds there is a substantial likelihood that     a   motion for acquittal or

new trial will be granted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and (B) the judicial officer finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to any

other person or the community." Id. Additionally, a person otherwise "subject to detention

under Section 3la3@)(2), and who meets the conditions ofrelease set f,orth in Section

3143(a)(1) or (b)(l), may be ordered released, under appropriate conditions, by the judicial




                                                      2
  Case 5:20-cr-00036-H-BQ Document 29 Filed 05/29/20                 Page 3 of 3 PageID 62



officer, if it is clearly shown that drere are exceptional reasons why such person's detenrion

would not be appropriate.   "   l8 U.S.C.   $ 3145(c).

       The Court thus refers this matter to the Honorable Magistrate Judge Bryant to

determine whether Section $ 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

Upon determination of this matter, the Magistrate Judge shall issue a Report and

Recommendation detailing the necessary findings.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Bryant, who shall issue a Report and Recommendation with the necessary findings'

       So ordered on M   uy24,      zozo.



                                                                      aJ.
                                                         J   S   WESLEY HENDRIX
                                                                  STATES DISTRICT JUDGE




                                                    3
